DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
Applicant’s Restriction arguments, see remark on page 1, filed on 8/22/2022, with respect to claims 23-42 have been acknowledged.  The applicant elects, without traverse, Group I, claims 23-30 and 34-40.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23, 29, 30, 34, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Yang et al. (EP 2 793 509) in view of Barrett et al. (Pub No.: 2010/0093351).
Regarding claim 34, Yang et al. discloses a source Radio Network Controller (RNC) (see source RNC in fig. 8) configured to handle relocation of a User Equipment (UE) connection from the source RNC to a target RNC (see target RNC in fig. 8) during an ongoing wireless communication, wherein the source RNC comprises: one or more processors; and memory storing executable instructions that, when executed by the one or more processors, configure the source RNC to:
when all radio links in the ongoing wireless communication are controlled by the target RNC and a triggering condition (read as coding scheme inconsistent) is fulfilled for relocation of the UE connection from the source RNC to the target RNC (see fig. 7, step 701; para. 0088-0095; if the radio links of a UE are under control of the target RNC, and the source RNC determines that a coding scheme configured for the UE is inconsistent with a coding scheme supported by the target RNC), decide to discontinue use of an available interface between the source RNC and the target RNC (EP 2793509 see fig. 8, steps 801-808; para. 0096-0109). The source RNC discontinues communication with the target RNC via Iur interface between the source and target RNCs, during the UE-involved RNC relocation process shown in fig. 8;  
send, to the target RNC via a core network, a triggering of a relocation procedure for relocating the UE connection from the source RNC to the target RNC (EP 2793509 see fig. 8, step 801; para. 0098-0099;  the source RNC sends a relocation required message to the MSC. The MSC sends a relocation request to the target RNC);
obtain, from the target RNC via the core network, a configuration defined by the target RNC to be used by the UE after relocation to the target RNC (EP 2793509 see fig. 8, steps 803, 804; para. 0102-0105; the target RNC places the coding scheme supported by itself in the transparent container from the target RNC to the source RNC. In 804, the target RNC sends the transparent container from the target RNC to the source RNC to the MSC…); and 
send the obtained configuration to the UE, thereby enabling the UE to switch from an RRC configuration defined by the source RNC to the RRC configuration defined by the target RNC (EP 2793509 see fig. 8, step 806; para. 0106; In 806, the source RNC sends a reconfiguration message to the UE according to the configuration in the transparent container from the target RNC to the source RNC…).
However, Yang et al. does not explicitly disclose the feature wherein the configuration is RRC configuration. Barrett et al. from the same or similar fields of endeavor discloses the feature wherein the configuration is RRC configuration (Barrett et al. see para. 0085; the target RNC includes a Radio Resource Control (RRC) message (such as PHYSICAL CHANNEL CONFIGURATION, RADIO BEARER RECONFIGURATION) in a target RNC to Source RNC transparent container which is sent to the source RNC. The target RNC can use this message to inform the remote station of the configuration of the radio protocol layers (i.e. PHY, MAC, RLC layer, etc.) that should be used by the remote station under the target RNC.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration as disclosed by Yang et al. and to implement with the feature of Barrett et al. to obtain the RRC configuration from the target RNC.
The motivation would be to improve transmission efficiency.
Claims 23, 30 are rejected similarly to claim 34.
Regarding claims 29, 40, Yang et al. discloses the feature wherein the relocation is a Serving Radio Network Subsystem (SRNS) relocation (EP 2793509 see para. 0098).

Claim(s) 25, 27, 36, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Yang et al. (EP 2 793 509) in view of Barrett et al. (Pub No.: 2010/0093351) as applied to claim 23 or 34 above, and further in view of Kanamarlapudi et al. (Pub No.: 2015/0119038).
Regarding claims 25, 36, Yang et al. in view of Barrett et al. does not explicitly disclose the feature wherein the relocation procedure comprises selecting, from among cells that are served by the target RNC, a cell that fulfils the triggering condition to be used as a target cell in the ongoing wireless communication after relocating to the target RNC.
Kanamarlapudi et al. from the same or similar fields of endeavor discloses the feature wherein the relocation procedure comprises selecting, from among cells that are served by the target RNC, a cell that fulfils the triggering condition to be used as a target cell in the ongoing wireless communication after relocating to the target RNC (Kanamarlapudi et al. see fig. 1, para. 0024, 0025; if UE 102 performs a cell reselection to cell 124, a serving radio network subsystem (SRNS) relocation may be triggered, transparent to UE 102, as cell 124 is supported by RNC 122 (also referred to as the "target RNC") with the change in RNCs from RNC 112 (also referred to as "source RNC") to RNC 122.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Yang et al. in view of Barrett et al. and to implement with the feature as taught by Kanamarlapudi et al. to select a cell served by target RNC, where the selected cell supports the triggering condition.
The motivation would be to improve transmission reliability.
Regarding claims 27, 38, Kanamarlapudi et al. discloses the feature wherein the cell is selected from among cells that are served by the target RNC and that are active for the UE (Kanamarlapudi et al. see fig. 1, para. 0024, 0025).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Yang et al. in view of Barrett et al. and to implement with the feature as taught by Kanamarlapudi et al. wherein the cell is selected from among cells that are served by the target RNC and that are active for the UE.
The motivation would be to improve transmission reliability.

Allowable Subject Matter
Claims 24, 26, 28, 35, 37, 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayashi (Pub No.: 2009/0175240) discloses radio base stations connect by radio lines with radio terminals in cells that make up each radio base station and relay data communication realized by the radio terminals on bearers on radio lines. Base station controllers record correspondence information of the data flow of data communication with the radio terminals and the bearers on the radio lines and, by referring to the correspondence information, effects termination of data communication with the radio terminals. When, in a state in which a drift base station controller relays and transfers data communication between radio base stations to which the radio terminals are connected and a serving base station controller, the serving base station controller is transferred to the drift base station controller, the plurality of base station controllers then report to the drift base station controller the correspondence information from the serving base station controller. 
Shim (Pub No.: 2009/0233603) discloses a method of preventing call drop in a mobile terminal when a serving radio network subsystem SRNS relocation to a target RNC from a source RNC is performed includes (a) receiving a control message in accordance with start of the SRNS relocation from the target RNC, (b) performing a RLC configuration procedure, (c) transmitting a complete message in accordance with the RLC configuration procedure to the target RNC, and (d) retransmitting the complete message to the target RNC in case that RLC reset is performed after the complete message is transmitted. As a result, call drop by exceptional case while the SRNS relocation is performed may be prevented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464